Citation Nr: 1449732	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service connected knee disability(ies). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This appeal to the Board of Veterans Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for tinnitus, osteoarthritis of the left knee, and lumbar spondylosis, and also denied a rating in excess of 30 percent for post-operative residuals of a right total knee arthroplasty.  In May 2010 the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans Appeals) in May 2010.  

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A July 2011 letter informed him that his hearing was scheduled for September 2011.  However in correspondence received in September 2011, the Veteran cancelled his hearing request. 

In January 2012, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

In February 2012, the Board denied the claim for service connection for tinnitus and the claim for a rating in excess of 30 percent for post-operative residuals of a right knee total arthroplasty.  The remaining claims for service connection for a low back disability and for a left knee disability were remanded to the RO, via the Appeals Management Center (AMC) in Washington D.C., for additional development. Subsequently, the AMC returned the matters to the Board for further appellate consideration.  In April 2012, the Board again remanded the claim for compliance with the February 2012 Board remand.  See Stegall v West, 11 Vet App 268 (1998) 

In a June 2013 rating decision, the RO awarded service connection for osteoarthritis of the left knee, resolving the appeal as to that issue.  After accomplishing some of the requested action, the AMC returned the matter remaining on appeal to the Board for further appellate consideration.  Finding additional development necessary, the Board remanded the case again in August 2013 and May 2014.  Thereafter, and following development conducted by the AMC, the AMC issued a supplemental SOC (SSOC) in August 2014 reflecting the continued denial of the claim for service connection for a low back disability. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Veteran also has a paperless, electronic Virtual VA file, and the evidence therein includes VA outpatient treatment reports dated through April 2014.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly decide the claim remaining on appeal have been accomplished.

2.  A low back disability was not shown during service or for many years thereafter; there is no credible evidence of continuity of low back symptomatology from service to the present; and there is no medical evidence or opinion even suggesting that there exists a nexus between current low back disability and service (to include evidence indicating that degenerative arthritis in the lumbar spine was manifested within the first post-service year).  

3.  The only competent, probative opinion evidence to address question of whether there exists a nexus between current low back disability and service- connected knee disability(ies) weigh against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to service-connected knee disability(ies), are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309(a) 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a December 2009 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim, including on a secondary basis, for service connection for a back disability, to include what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the December 2009 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), post service VA and private treatment records, and reports from VA examinations and addendum opinions.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and his representative, on his behalf.  No further AOJ action on the claim, prior to appellate consideration, is required.  

Pursuant to the most recent remand, the AMC contacted the Veteran by letter dated in May 2014 and asked him to submit any additional relevant evidence and/or complete an enclosed release in order to allow the AMC to obtain any additional private records to be obtained that he might identify.  In response, the Veteran's wife reported that the Veteran was receiving private treatment for his back, and provided information, to include a business card from a private physical medicine and rehabilitation facility, that the Veteran was scheduled for such treatment in May 2014.  As will be explained below, the presence of a current back disability is not at issue, and record from the referenced private treatment would merely confirm such a fact with no indication or contention that they would assist the undersigned in making the ultimate determination at issue; namely, whether there is an etiologic relationship between a current back disability and service or service connected knee disability.  As such, the Board finds that there is no duty to obtain these records as no reasonable possibility exists that such records would assist in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Also as requested in the most recent remand, additional VA outpatient treatment reports dated through April 2014, secured in the Virtual VA file, have been obtained.  Finally, the addendum opinion completed by a VA clinician in June 2014 reflects a review of the claims file as well as definitive opinion as to whether the Veteran has a low back disability as a result of either of his service connected knee disabilities and was otherwise completed in the manner requested by remand. 

On this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO/AMC action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
II.  Analysis

At the outset, the Board notes that the Veteran has principally asserted that he has low back disability secondary to service-connected knee disability(ies).  However, to give the Veteran every consideration in connection with the current claim, the Board will, as the RO has done, consider the claim in light of all potentially all applicable theories of entitlement.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such arthritis listed under 38 C.F.R. § 3.309(a)).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing  secondary service connection on the basis of the aggravation of a no service-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that all of the evidence of record in the VBMS and Virtual VA files has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.

The STRs, to include the report of the February 1954 separation examination, document no complaints, findings or diagnosis pertinent to the low back.  In his original application for service connection filed after service in April 1954, the Veteran did not reference a low back disability, and it was not until December 2009-wherein the Veteran claimed that service connection should be granted secondary to his service connected right knee disability-that the Veteran claimed entitlement to service connection for a low back disability.  

During a January 2010 VA examination, the Veteran reported a five- to six-year history of low back pain without a precipitating event.  An x-ray of the lumbar spine taken in conjunction with this examination revealed lumbar spondylosis and Grade 1 to 2 spondylolisthesis of L4 on L5.  Following the examination, the opinion in pertinent part was as follows: 

Based on the Veteran's history, physical examination,  and imaging studies, his current low back condition is less likely as not a result of his service connected right knee condition since there is no significant gait abnormality on today s physical examination.  

In the May 2010 NOD filed on behalf of the Veteran, it was argued that the examiner's conclusion in January 2010 that there was not a significant gait abnormality was not in accord with private treatment reports that showed that "his carriage and gait display noticeable difficulty."  Echoing this assertion, the Board, in its February 2012 remand, noted that medical evidence of record reflects that the Veteran had a significant gait abnormality both prior to and following his total right knee replacement surgery in 2006, with private treatment records from 2005 reflecting that the Veteran had a severe limp and used a walker and an October 2007 VA examination report noting that the Veteran walked with a marked limp and used a cane.  As such, the Board remanded the claim to obtain another VA examination to "fully consider the Veteran's medical history and assertions," in particular, that relating to gait impairment.  The case was returned to the Board without obtaining the requested VA examination, requiring the Board to remand the claim again in April 2012 to obtain the requested VA examination.  

The VA examination requested by the February and April 2012 remand was ultimately accomplished in April 2013, with the examiner noting that x-rays of the lumbar spine demonstrated a slight worsening of arthritis when compared to 2010, which led him to conclude that the Veteran's back condition was related to a progression of his [spinal] degenerative process, and not his right knee condition.  This same examiner found it plausible that the left knee condition was secondarily affected by his service connected right knee disability, and that it was therefore more likely than not that the Veteran's left knee disability was related to his service connected right knee disability.  However, as the examiner did not consider the impact of the disability in the left knee (for which service connection was granted by a June 2013 rating decision following this examination) on the Veteran's back disability, the Board remanded the case again in August 2013 for an addendum opinion that considered the impact of the service connected disability in each knee, either alone or in concert, on the Veteran's low back disability.  

The addendum opinion following the August 2013 remand, completed in March 2014, did not include consideration of the service connected left knee disability, requiring another, and final, Board remand in May 2014 to obtain such an opinion.  Ultimately, a June 2014 VA addendum opinion, which noted review of the record and specifically documented consideration of both service connected knee disabilities, resulted in the conclusion that it was less likely than not (less than a 50 percent probability) that a low back disability was due to either service connected knee disability.  The rationale was as follows:  

[The Veteran's] knee xrays comparing 2010 to 2013 have not changed and thus for his knees his DJD has not progressed.  As I read in his records he does not walk very much as he fears falling and he does not like using the walker.  He is blind.  He walks very slowly.  For his knee problems to impact onto his back he would need to be up and about, walking with some vigor to transmit force from his wobbly knees to his back to bring on degenerative changes which in turn worsened his back. This much force would also have an effect on his knees, but they have remained unchanged.  [T]his implies that as he is easy on his knees this would likewise be easy on his back.  I agree with his previous evaluator that his back problem appears to be a natural progression of his back unrelated to his knee conditions.  

There is no medical evidence or opinion of record contradicting the conclusions reached in the VA examination/addendum opinions set forth above on the question of whether there exists a medical nexus, or relationship, between current low back disability and the service connected knee disabilities, and there is otherwise no medical evidence or opinion even suggesting such a relationship.  In particular, the VA clinician in his June 2014 opinion clearly determined that the Veteran's low back disability was not related to either service connected knee disability and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the opinion reflects that the clinician reviewed the Veteran's claims file and medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the June 2014 addendum opinion-when considered in conjunction with the April 2013 medial opinion also attributing the Veteran's spine condition to the natural process of degenerative arthritis-is sufficient for appellate review and is of high probative value.

With regard to the matter of direct service connection, the Board points out that a layperson is competent provide evidence as to matters within his or her personal knowledge  personal knowledge-to include, for the Veteran, the occurrence of injury, as well as the onset, and continuity, of symptoms experienced.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that in his comment to the VA examiner in January 2010, the Veteran himself identified dated of onset of low back problems well over 40 years after service; as such, to whatever extent that the Veteran may be asserting continuity of symptoms of a low back disability in connection with the current claim for benefits, any such assertions, while competent, would be of questionable credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In this regard, in his original application for service connection filed in April 1954, the Veteran made no reference to a back disability.  The Board notes that such silence in this initial application, when the Veteran is otherwise affirmatively speaking, would not be supportive of any assertions by the Veteran of a continuous low back disability since service.  

Also casting doubt on the credibility of any current assertion of continuity is the aforementioned fact that in his statements made in conjunction with a January 2010 VA examination, the Veteran reported only a five or six year history of a low back disability rather than an in-service onset of this condition.  Finally, the Board notes that the Veteran did not file a claim for service connection for a low back disability until 2009, over five decades after service, as well as the fact that the first post-service clinical evidence of a low back disability is dated decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Clearly, the extended period between service and the first clinical evidence of arthritis of the low back would not support a grant of service connection for arthritis as a chronic disease on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Furthermore, there is no medical evidence or opinion of record even suggesting that there exists a medical nexus between current low back disability and service-to include evidence that the Veteran's degenerative arthritis was manifested within the first post-service year-and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Moreover, on these facts, VA is not required to undertake action to obtain a medical opinion in this regard.  

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, for the reasons stated above, the Board finds that there is no competent, credible-and hence, persuasive-evidence that a current back disability is the result of an in-service event, injury or disease.  As noted above, the STRs are silent as regards the low back, the record does not reflect credible statements as to the incurrence of  any in-service event, injury, or disease pertinent to the low back, or as to continuity of back symptoms from service to the present time.  As such, the Board finds that claim does not meet the fundamental requirements to obtain a medical opinion on the matter of direct service connection.  To do so in this case would, in essence, place the examiner in the role of a fact finder, which is the responsibility of the Board.  In other words, any medical opinion which provided a nexus between current back disability and service would necessarily be solely based on uncorroborated assertions regarding what occurred in service advanced in support of the claim.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Simply stated, remanding this claim to arrange for the Veteran to undergo an examination or to otherwise obtain yet another medical etiology opinion to address the matter of direct service connection-in light of the above and VA medial opinions attributing the Veteran's back disability to the normal process of degenerative arthritis-would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, 16 Vet. App. at 374-75; 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon whether there exists an etiological relationship between current low back disability and service.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, to whatever extent assertions of the Veteran's and/or his representative are being advanced in an attempt to actually establish a medical nexus between current low back disability and either service or service-connected knee disability(ies), such attempt must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of current low back disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As, in this appeal, lay assertions of medical etiology of current low back disability have no probative value, the Veteran can neither support the claim, nor counter the negative medical opinion evidence of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board concludes that the claim for service connection for a low back disability, to include as secondary to service-connected knee disability(ies),  must be denied.  In reaching the decision to deny this claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Service connection for a low back disability, to include as secondary to service connected knee disability(ies), is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


